Claim Objections
The correction to claim 1 has been approved, and the objection to the claim is withdrawn.

Claim Rejections - 35 USC § 101
The correction to claim 15 has been approved, and the rejection of the claim under 35 U.S.C. 101 is withdrawn.

Request for Reconsideration
Continued from 11 “the applied art still teaches the claim elements.
Regarding claim 1, Applicant argues that the present application 16/741253 and the subject matter disclosed in Herlong, II et al (U.S. Patent No. 10,837,995) were, at the time the invention was effectively filed, owned by Florida Power and Light Company and thus, this effectively disqualifies Herlong II as prior art under 35 U.S.C. 102(b)(2)(C). Applicant further states that since the rejection of all pending claims depend on the teachings of Herlong II, there is a lack of a Prima Facia case for the pending rejections under 35 U.S.C. 103, and these rejections should be withdrawn.
While Herlong, II may not be used as prior art under 35 U.S.C. 102(a)(2) based on the exception under 35 U.S.C. 102(b)(2)(C), Herlong II is still considered prior art under 35 U.S.C.102(a)(1) since Herlong II was published on December 20, 2018, which is more than one year before the effective filing date of the present application on January 13, 2020. The common ownership exception does not apply to public disclosures under 35 U.S.C. 102(a)(1). As such, Herlong II is available as a reference in a 103 rejection, and the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over La Pean et al (Pub. No. US 2017/0024088), in view of Sherman et al (U.S. Patent No. 8,874,071), and further in view of Herlong II is maintained.
Since Herlong II is still considered prior art, the rejections of claims 2-6, 8-13, 15, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over La Pean, in view of Sherman, and further in view of Herlong II are maintained. The rejections of claims 7 and 14 under 35 U.S.C. 103 as being unpatentable over La Pean, in view of Sherman, in view of Herlong II, and further in view of Knopp et al (U.S. Patent No. 10,810,695) are maintained. The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over La Pean, in view of Sherman, in view of Herlong II, and further in view of Barfield, Jr. et al (U.S. Patent No. 9,948,898) is also maintained.

/ALVIN H TAN/Primary Examiner, Art Unit 2178